Citation Nr: 0311633	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  97-17 163A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.  

This matter comes before the Board of Veterans' Appeals from 
a June 1996 rating decision of the Newark, New Jersey RO that 
denied reopening a claim for service connection for seizure 
disorder.  The veteran filed a notice of disagreement in July 
1996.  The RO issued a statement of the case in May 1997.  
The veteran submitted a substantive appeal in June 1997.  In 
January 1998, the veteran offered testimony at a RO hearing, 
the transcript of which is of record.  In January 1998, the 
RO issued a supplemental statement of the case that continued 
the denial of the veteran's claim.  

The appellant was afforded a hearing before the undersigned 
Member of the Board (now, Veterans Law Judge) in October 
1998.  In February 1999, the Board remanded the claims folder 
to the RO for additional development.  In October 1999, the 
veteran's claims file was transferred to the RO in Atlanta, 
Georgia.  Upon completion of the development in September 
2002, the RO issued a supplemental statement of the case that 
continued the denial of the veteran's claim.  

In November 2002, the Board undertook additional development 
pursuant to its authority under 38 C.F.R. § 19.9(a)(2) 
(2002).  


REMAND

The veteran contends that his seizure disorder was incurred 
or aggravated during active duty military service.  

Review of the claims file reveals that additional action by 
the RO is warranted on the claim for service connection for a 
seizure disorder.  The RO last reviewed the issue on appeal 
in September 2002, at which time a supplemental statement of 
the case was issued.  The evidence added to the claims file 
includes a March 2003 VA report of examination.  However, 
because of a recent change in the law governing the Board's 
ability to adjudicate claims based upon evidence that it 
develops, the matter must be remanded to the RO.  

In this regard, the Board notes that the provision of 38 
C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, has 
recently been held to be invalid.  Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In view of the above, and to avoid 
any prejudice to the veteran (see Bernard v. Brown, 4 Vet. 
App. 384 (1995)), the matter on appeal must be returned to 
the RO for consideration of the claim in light of all 
additional evidence added to the record since the September 
2002 supplemental statement of the case.  

Additionally, a review of the claims file reveals that by 
rating decision of March 1989 the RO denied service 
connection for residuals of a brain operation.  The veteran 
was notified of the decision later that month but did not 
initiate an appeal.  Hence, that decision is final as to the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).   In April 1996, the 
veteran, through his representative, sought to reopen the 
claim.  The June 1996 rating decision on appeal denied 
reopening the veteran's claim.  The statement of the case set 
forth the reasons and bases for the decision and included 
citation to 38 C.F.R. § 3.156, the regulation governing 
submission of new and material evidence.  In January 1998, 
following a hearing, the RO issued a supplemental statement 
of the case addressing the issue as a claim for direct 
service connection.  There was no determination as to whether 
new and material evidence had been submitted.  The Board's 
February 1999 remand also incorrectly referred to the issue 
as a claim for direct service connection.  

Pertinent law and regulation provides that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA, as 
discussed below, includes a revision of 38 C.F.R. § 3.156(a).  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).]  

Accordingly, upon remand, the RO must determine, as an 
initial matter, whether new and material evidence has been 
submitted to reopen the veteran's claim.  If the claim is 
reopened, then the RO must ensure that the duty to assist has 
been fulfilled.  See, 38 C.F.R. § 3.156.

In this regard, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  They include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board notes that the RO notified the 
veteran of the VCAA via the September 2002 supplemental 
statement of the case.  However, it does not appear that the 
RO has not sent him any correspondence addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim currently on appeal, to include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This is not to say that the RO has not attempted to 
obtain pertinent medical treatment records.  Rather, the 
claims folder reflects that the RO obtained VA outpatient 
treatment records and private treatment records from Robert 
E. Green, M.D.  Attempts to obtain records from Drs' Amato, 
Rinzler and Eisenberg in 1999 and early 2000 were 
unsuccessful.  A Report of Contact in April 2000 recorded 
that the veteran indicated in a telephone conversation that 
he had no additional evidence to submit.  The efforts to 
obtain such records were set forth in the September 2002 
supplemental statement of the case.  Nevertheless, to ensure 
the veteran is afforded due process under law, prior to 
further development and readjudication of the claim, the RO 
should ensure that the notification provisions of the VCAA 
are met.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim for service connection, and 
specific notice as to the type of evidence 
necessary to reopen his claim.  

As part of the notice required under the 
new law, the RO should ask the veteran to 
provide information regarding any 
outstanding evidence of treatment for a 
seizure disorder.  To ensure that the duty 
to notify the veteran what evidence will 
be obtained by whom is met, the RO's 
letter should include a request that the 
veteran provide sufficient information 
and, if necessary, authorization to enable 
it to obtain any pertinent medical 
treatment records not currently of record, 
and assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim to include 
a determination of whether new and 
material evidence has been submitted for 
service connection for a seizure disorder 
in light of all pertinent evidence and 
legal authority. 

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case (to include 
citation to and discussion of VCAA laws 
and regulations, and clear reasons and 
bases for the RO's determinations) and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



